Citation Nr: 1716809	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-48 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to April 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2013, the Board remanded this matter for additional development.  

In March 2016, the Board denied the claim for service connection for a lumbar spine disability.  The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court vacated the Board's March 2016 decision and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR found that the April 2009 VA examination and addendum in 2013 failed to adequately address the evidence that the appellant experienced his first evidence of low back pain within one year of separation from active duty.  In this regard, the Veteran had stated that the first incident of back pain was six months after leaving active duty.

Further, the parties to the JMR found that the Board provided an inadequate statement of the reasons or bases for its denial of entitlement to service connection.  They found the Board never explained why it rejected the Veteran's statements that his low back pain began six months after his separation from service.  

In light of the concerns expressed in the Joint Motion, the Board finds that a remand is warranted to afford the Veteran an additional VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran to assess the etiology of the Veteran's diagnosed low back disability.  The examiner must review the record, to include a copy of this REMAND, and must note that review in the report.  The examiner should also reconcile his/her opinions with the other opinions of record.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any currently identified low back disability had its onset in or is otherwise medically related to service. 

The examiner must consider the Veteran's statements (specifically the Veteran's assertion that his lower back complaints began six months after service) regarding onset/in-service injury and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

If it is determined that there is another likely etiology for any diagnosed low back disability, that should be stated.  

A complete rationale for all opinions expressed should be clearly provided.

2.  After ensuring compliance with the above, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

